Name: Council Regulation (EEC) No 4052/86 of 22 December 1986 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 377 / 31 COUNCIL REGULATION (EEC) No 4052 /86 of 22 December 1986 on export arrangements for certain types of non-ferrous metal waste and scrap THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas the estimate of requirements is a satisfactory criterion for the allocation of quotas among third countries ; whereas , in the case of the limits on exports to Spain and in order to ensure a greater measure of flexibility in the use made of such limits , it is preferable that no provision be made for allocation among Member States ; Whereas the provisions relating to the monitoring of intra-Community trade laid down in Commission Regulation (EEC) No 223 / 77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure ( 5 ) apply only if the measures introducing export restrictions provide for their application; Whereas the Committee set up by Regulation (EEC) No 2603 / 69 has been consulted , Having regard to Council Regulation (EEC) No 2603 / 69 of 20 December 1969 establishing common rules for exports (*), as last amended by Regulation (EEC) No 1934 / 82 ( 2 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1023 / 70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ( 3 ), as last amended by the Act of Accession of Greece , and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission , Whereas , under Regulation (EEC) No 3680 / 85 ( 4 ), exports of aluminium and lead waste and scrap were made subject , for 1986 , to production of a prior export licence to be issued by the appropriate authorities of the Member States according to procedures to be laid down ; whereas this arrangement expires on 31 December 1986 ; whereas it is advisable to retain it for 1987 with a view to following closely the evolution of the products concerned ; Article 1 1 . Community exports between 1 January and 31 December 1987 of aluminium waste and scrap falling within subheading 78.01 B of the Common Customs Tariff and lead waste and scrap falling within subheading 78.01 B shall be subject to production of an export licence to be issued by the appropriate authorities of the Member States . The licence shall be issued free of charge , for such quantities as are requested subject to the provisions set out below . 2 . The export licence shall be issued within not more than 15 working days of the date of the application , on presentation by the applicant of a sales contract for the entire quantity applied for . The licence shall be valid for two months . 3 . Each Member State shall inform the Commission of the following within the first 15 days of each month : ( a ) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; ( b ) the quantities in tonnes of products which have been exported during the month preceding that referred to under point ( a ); Whereas Community refiners are continuing to experience supply difficulties over the whole spectrum of copper materials ; whereas these difficulties derive in particular from the current imbalance of tariff and non-tariff measures in the world copper market ; whereas the quota system in force in 1986 under Regulation (EEC) No 3680/ 85 should , therefore , be maintained in 1987 for export of copper ash and residues and copper waste and scraps ; Whereas , in accordance with Article 45 of the Act of Accession , exports to Spain from the Community of Ten of copper ash and residues and copper waste and scrap must be restricted for a transitional period ; ( ») OJ No L 324 , 27 . 12 . 1969 , p. 25 ( 2 ) OJ No L 211 , 20 . 7 . 1982 , p. 1 . (') OJ No L 124 , 8 . 6 . 1970 , p. 1 . (&lt;) OJ No L 351 , 28 . 12 . 1985 , p. 5 . ( 5 ) OJ No L 38 , 9 . 2 . 1977 , p. 20 . No L 377 / 32 Official Journal of the European Communities 31 . 12 . 86 ( c) the quantities in tonnes authorized for export or exported as part of inward or outward processing arrangements ; ( d ) the third country of destination . The Commission shall pass this information to the Member States . Article 2 complying with the conditions of Articles 9 and 10 of the Treaty are not used in the manufacture of the said compensating products; (b ) where goods not complying with Articles 9 and 10 of the Treaty are exported after having been placed in customs warehouses in accordance with Council Directive 69 / 74 /EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action relating to customs warehousing procedure ( 2 ), or in free zones in accordance with Council Directive 69 / 75 / EEC of 4 March 1969 on the harmonization of provisions laid down by law , regulation or administrative action relating to free zones ( 3 ). Article 1 (3 ) ( c ) and (d ) shall apply . Community export quotas shall be established as follows for 1987 : (tonnes) 2 . Temporary exports of the goods referred to in Article 2 shall be charged against the quota of the exporting Member State . However , decisions allowing goods not to be exchanged under the arrangements provided for by Council Directive 76 / 119 / EEC of 18 December 1975 on the harmonization of provisions laid down by law, regulation or administrative action in respect of outward processing ( 4 ) may be taken by the procedure set out in Article 11(2) and ( 3 ) of Regulation (EEC) No 1023 / 70 . CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper alloys 28 000 ex 74.01 D Waste and scrap of copper and copper alloys 33 200 Article 3 For 1987 , exports to Spain from the Community of Ten shall be restricted to the quantities set out below : (tonnes) CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper alloys 5 500 ex 74.01 D Waste and scrap of copper and copper alloys 15 400 Article 6 Title III of Regulation (EEC) No 223 / 77 shall apply to the movement within the Community of the products listed in Article 2 . Article 4 The quotas fixed in Article 2 shall be allocated according to the estimate of requirements . Article 7 The Council shall decide in due time, and in any case before 31 December 1987 , on the measures to be taken regarding the export of the products listed in Articles 1 , 2 and 3 after this Regulation has expired . Article 5 1 . Exports of the goods referred to in Article 2 shall not be charged against the quota of the exporting Member State: ( a ) Where the goods are exported in the unaltered state or as compensating products under the inward processing relief arrangements , suspension system , provided for in Regulation (EEC) No 1999 / 85 (*), as long as goods Article 8 This Regulation shall enter into force on 1 January and expire on 31 December 1987 . ( 2 ) OJ No L 58 , 8 . 3 . 1969 , p. 7 . ( 3 ) OJ No L 58 , 8 . 3 . 1969 , p. 11 . ( 4 ) OJ No L 24 , 30 . 1 . 1976 , p. 58 .( 1 ) OJ No L 188 , 20 . 7 . 1985 , p. 1 . 31 . 12 . 86 Official Journal of the European Communities No L 377 / 33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW